Title: To James Madison from William Paine, 27 February 1813 (Abstract)
From: Paine, William
To: Madison, James


27 February 1813, New York. “The events of the war place in the power of the enemy many of my countrymen & fellow citizens, who being carried to Bermuda, as prisoners, experience unnecessary & cruel severity. It would give me great pleasure, to be a mean of softening the rigor of their treatment. Should it be within the views of your Excellency to send a Commissary of Prisoners to that place, permit me, Sir, to solicit the appointment.”
“If having served in the Revolutionary Army with the rank of Major. If being uniformly in the ranks of Republicanism & a zealous advocate & supporter of the measures of the late & present administration, give any claim, I am not without my pretensions. I am personally known to Doctor Tucker, Treasurer of the United States, who probably may speak to you on the subject of my application.”
